UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1104


AVERY M. RIGGSBEE,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; WENDY A. OWENS; J. MICHAEL DUNCAN;
INTERSTATE INSURANCE SERVICE GROUP; S. MITCHELL FREEDMAN,
M.D.; BUCK LATTIMORE; RENEE C. RIGGSBEE; LAURA A. KARNIFELD
MAVETIC; DR. ANAGNOS DAMON; W. BAIN JONES, JR.; DR. GEORGE
EDWARDS, JR.,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Williams L. Osteen,
Jr., Chief District Judge. (1:14-cv-00563-WO-JEP)


Submitted:   April 23, 2015                 Decided:   April 28, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Avery M. Riggsbee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Avery    M.     Riggsbee     appeals      the    district          court’s      order

accepting       the    recommendation       of    the       magistrate         judge    and

dismissing his civil complaint.                We have reviewed the record and

find   no   reversible         error.      Accordingly,           we    affirm   for     the

reasons     stated     by     the   district     court.       Riggsbee         v.    United

States, No. 1:14-cv-00563-WO-JEP (M.D.N.C. Jan. 6, 2015).                                We

dispense       with    oral     argument    because         the        facts   and     legal

contentions      are    adequately      presented      in    the       materials     before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                           2